           Case 19-02338-5-DMW                       Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                     Page 1 of 76
                                                                                                                                                      5/22/19 8:46AM




Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF NORTH CAROLINA

Case number (if known)                                                        Chapter you are filing under:
                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                      12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Edith
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        E
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Greathouse
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-6251
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                   page 1
           Case 19-02338-5-DMW                    Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                   Page 2 of 76
                                                                                                                                                   5/22/19 8:46AM

Debtor 1   Edith E Greathouse                                                                         Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EINs                                                          EINs




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 306 Decatur Rd
                                 Jacksonville, NC 28540
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Onslow
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any               have lived in this district longer than in any other
                                        other district.                                                district.

                                        I have another reason.                                         I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
           Case 19-02338-5-DMW                     Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                     Page 3 of 76
                                                                                                                                                     5/22/19 8:46AM

Debtor 1    Edith E Greathouse                                                                            Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.

                                                          Ohio Northern Bky
                                              District    Court                         When     7/31/11                Case number      11-052976
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
           Case 19-02338-5-DMW                     Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                   Page 4 of 76
                                                                                                                                                  5/22/19 8:46AM

Debtor 1    Edith E Greathouse                                                                             Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
     If you have more than one                 Number, Street, City, State & ZIP Code
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11          No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).                        Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
           Case 19-02338-5-DMW                       Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                 Page 5 of 76
                                                                                                                                                    5/22/19 8:46AM

Debtor 1    Edith E Greathouse                                                                         Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
           Case 19-02338-5-DMW                    Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                  Page 6 of 76
                                                                                                                                                 5/22/19 8:46AM

Debtor 1    Edith E Greathouse                                                                      Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.     Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                             individual primarily for a personal, family, or household purpose.”
                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.     Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                          money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.
                                               Yes. Go to line 17.
                                 16c.     State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.   I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                    are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                          1,000-5,000                                25,001-50,000
    you estimate that you           50-99                                         5001-10,000                                50,001-100,000
    owe?
                                    100-199                                       10,001-25,000                              More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                  $1,000,001 - $10 million                   $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                            $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
    be worth?
                                    $100,001 - $500,000                           $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                         $100,000,001 - $500 million                More than $50 billion

20. How much do you                 $0 - $50,000                                  $1,000,001 - $10 million                   $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                            $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
    to be?
                                    $100,001 - $500,000                           $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                         $100,000,001 - $500 million                More than $50 billion




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                page 6
           Case 19-02338-5-DMW                Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                       Page 7 of 76
                                                                                                                                                 5/22/19 8:46AM

Debtor 1    Edith E Greathouse                                                                        Case number (if known)

Part 7:    Sign Below

For you                      I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                             If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                             United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                             If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                             document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                             I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                             I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                             bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                             and 3571.
                             /s/ Edith E Greathouse
                             Edith E Greathouse                                                Signature of Debtor 2
                             Signature of Debtor 1

                             Executed on     May 10, 2019                                      Executed on
                                             MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                        Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 7
           Case 19-02338-5-DMW                       Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                  Page 8 of 76
                                                                                                                                                    5/22/19 8:46AM

Debtor 1   Edith E Greathouse                                                                             Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Lindsay Murphy Parker                                          Date         May 10, 2019
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Lindsay Murphy Parker 50894
                                Printed name

                                Gillespie & Murphy PA
                                Firm name

                                P.O. Drawer 888
                                New Bern, NC 28563
                                Number, Street, City, State & ZIP Code

                                Contact phone     (252) 636-2225                             Email address         gmpa@lawyersforchrist.com
                                50894 NC
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 8
        Case 19-02338-5-DMW                              Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                    Page 9 of 76
                                                                                                                                        5/22/19 8:46AM




Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
       Case 19-02338-5-DMW                             Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                         Page 10 of 76
                                                                                                                                             5/22/19 8:46AM




        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
       Case 19-02338-5-DMW                             Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                        Page 11 of 76
                                                                                                                                             5/22/19 8:46AM



        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200        filing fee                                                 years or 5 years, depending on your income and other
 +                  $75        administrative fee                                         factors.
                   $275        total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235        filing fee                                                        debts for fraud or defalcation while acting in a
 +                  $75        administrative fee                                                fiduciary capacity,
                   $310        total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
       Case 19-02338-5-DMW                             Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                        Page 12 of 76
                                                                                                                                            5/22/19 8:46AM



                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
        Case 19-02338-5-DMW                            Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                       Page 13 of 76
                                                                                                                                                              5/22/19 8:46AM




 Fill in this information to identify your case:                                                             Check as directed in lines 17 and 21:

 Debtor 1              Edith E Greathouse                                                                      According to the calculations required by this
                                                                                                               Statement:
 Debtor 2                                                                                                            1. Disposable income is not determined under
 (Spouse, if filing)                                                                                                    11 U.S.C. § 1325(b)(3).
 United States Bankruptcy Court for the:            Eastern District of North Carolina                               2. Disposable income is determined under 11
                                                                                                                        U.S.C. § 1325(b)(3).
 Case number
 (if known)                                                                                                          3. The commitment period is 3 years.
                                                                                                                     4. The commitment period is 5 years.
                                                                                                                    Check if this is an amended filing

Official Form 122C-1
Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period                                                                                                                                12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known).

 Part 1:           Calculate Your Average Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married. Fill out both Columns A and B, lines 2-11.

    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                 Column B
                                                                                                       Debtor 1                 Debtor 2 or
                                                                                                                                non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                           $                                 0.00      $
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                                            $              0.00      $
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Do not include payments from a spouse. Do not include payments
     you listed on line 3.                                                             $                           400.00       $
  5. Net income from operating a business,
     profession, or farm                                              Debtor 1
        Gross receipts (before all deductions)                           $       0.00
        Ordinary and necessary operating expenses                        -$      0.00
        Net monthly income from a business, profession, or farm $                0.00 Copy here -> $                  0.00      $
  6. Net income from rental and other real property                   Debtor 1
        Gross receipts (before all deductions)                          $      0.00
        Ordinary and necessary operating expenses                        -$      0.00
        Net monthly income from rental or other real property            $       0.00 Copy here -> $                  0.00      $




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                         page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
       Case 19-02338-5-DMW                             Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                              Page 14 of 76
                                                                                                                                                                     5/22/19 8:46AM


 Debtor 1     Edith E Greathouse                                                                               Case number (if known)



                                                                                                           Column A                      Column B
                                                                                                           Debtor 1                      Debtor 2 or
                                                                                                                                         non-filing spouse
                                                                                                           $                  0.00       $
  7. Interest, dividends, and royalties
  8. Unemployment compensation                                                                             $                  0.00       $
       Do not enter the amount if you contend that the amount received was a benefit under
       the Social Security Act. Instead, list it here:
          For you                                          $                    0.00
            For your spouse                                          $
  9. Pension or retirement income. Do not include any amount received that was a
     benefit under the Social Security Act.                                                                $              518.00         $
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act or payments
      received as a victim of a war crime, a crime against humanity, or international or
      domestic terrorism. If necessary, list other sources on a separate page and put the
      total below.
                                                                                                           $                  0.00       $
                                                                                                           $                  0.00       $
                  Total amounts from separate pages, if any.                                           +   $                  0.00       $

  11. Calculate your total average monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.                     $         918.00           +   $                  =    $          918.00

                                                                                                                                                             Total average
                                                                                                                                                             monthly income
 Part 2:        Determine How to Measure Your Deductions from Income

  12. Copy your total average monthly income from line 11.                                                                                           $              918.00
  13. Calculate the marital adjustment. Check one:
              You are not married. Fill in 0 below.
              You are married and your spouse is filing with you. Fill in 0 below.
              You are married and your spouse is not filing with you.
              Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid for the household expenses of you or your
              dependents, such as payment of the spouse's tax liability or the spouse's support of someone other than you or your dependents.
              Below, specify the basis for excluding this income and the amount of income devoted to each purpose. If necessary, list additional
              adjustments on a separate page.
              If this adjustment does not apply, enter 0 below.
                                                                                                   $
                                                                                                   $
                                                                                                 +$

                     Total                                                                        $                   0.00           Copy here=>         -               0.00


  14. Your current monthly income. Subtract line 13 from line 12.                                                                                    $              918.00

  15. Calculate your current monthly income for the year. Follow these steps:
        15a. Copy line 14 here=>                                                                                                                     $              918.00

                Multiply line 15a by 12 (the number of months in a year).                                                                                    x 12

        15b. The result is your current monthly income for the year for this part of the form. ...........................................           $         11,016.00




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                                page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
       Case 19-02338-5-DMW                             Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                            Page 15 of 76
                                                                                                                                                     5/22/19 8:46AM


 Debtor 1     Edith E Greathouse                                                                 Case number (if known)




  16. Calculate the median family income that applies to you. Follow these steps:
       16a. Fill in the state in which you live.                         NC

       16b. Fill in the number of people in your household.               2
       16c. Fill in the median family income for your state and size of household.                                                       $     61,882.00
            To find a list of applicable median income amounts, go online using the link specified in the separate
            instructions for this form. This list may also be available at the bankruptcy clerk's office.
  17. How do the lines compare?
       17a.           Line 15b is less than or equal to line 16c. On the top of page 1 of this form, check box 1, Disposable income is not determined under
                      11 U.S.C. § 1325(b)(3). Go to Part 3. Do NOT fill out Calculation of Your Disposable Income (Official Form 122C-2).
       17b.           Line 15b is more than line 16c. On the top of page 1 of this form, check box 2, Disposable income is determined under 11 U.S.C. §
                      1325(b)(3). Go to Part 3 and fill out Calculation of Your Disposable Income (Official Form 122C-2). On line 39 of that form, copy
                      your current monthly income from line 14 above.
 Part 3:       Calculate Your Commitment Period Under 11 U.S.C. § 1325(b)(4)

 18. Copy your total average monthly income from line 11 .                                                                       $                   918.00
 19. Deduct the marital adjustment if it applies. If you are married, your spouse is not filing with you, and you
     contend that calculating the commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your
     spouse's income, copy the amount from line 13.
     19a. If the marital adjustment does not apply, fill in 0 on line 19a.                                                      -$                       0.00


       19b. Subtract line 19a from line 18.                                                                                          $              918.00


 20. Calculate your current monthly income for the year. Follow these steps:
       20a. Copy line 19b                                                                                                                $          918.00

              Multiply by 12 (the number of months in a year).                                                                               x 12

       20b. The result is your current monthly income for the year for this part of the form                                             $     11,016.00




       20c. Copy the median family income for your state and size of household from line 16c                                             $     61,882.00


       21. How do the lines compare?

                   Line 20b is less than line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 3, The commitment
                   period is 3 years. Go to Part 4.

                   Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 4, The
                   commitment period is 5 years. Go to Part 4.




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
       Case 19-02338-5-DMW                             Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                            Page 16 of 76
                                                                                                                                                  5/22/19 8:46AM


 Debtor 1    Edith E Greathouse                                                                  Case number (if known)




 Part 4:       Sign Below
       By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.

    X /s/ Edith E Greathouse
        Edith E Greathouse
        Signature of Debtor 1
       Date May 10, 2019
            MM / DD / YYYY
       If you checked 17a, do NOT fill out or file Form 122C-2.
       If you checked 17b, fill out Form 122C-2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 above.




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                             page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
       Case 19-02338-5-DMW                             Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                Page 17 of 76
                                                                                                                                 5/22/19 8:46AM


 Debtor 1    Edith E Greathouse                                                           Case number (if known)




                                                   Current Monthly Income Details for the Debtor

Debtor Income Details:
Income for the Period 11/01/2018 to 04/30/2019.

Line 4 - Contributions to household expenses of the debtor or dependents
Source of Income: Boyfriend's contribution
Income by Month:
 6 Months Ago:                                    11/2018             $400.00
 5 Months Ago:                                    12/2018             $400.00
 4 Months Ago:                                    01/2019             $400.00
 3 Months Ago:                                    02/2019             $400.00
 2 Months Ago:                                    03/2019             $400.00
 Last Month:                                      04/2019             $400.00
                                 Average per month:                   $400.00




Line 9 - Pension and retirement income
Source of Income: Widows benefits
Income by Month:
 6 Months Ago:                                    11/2018             $518.00
 5 Months Ago:                                    12/2018             $518.00
 4 Months Ago:                                    01/2019             $518.00
 3 Months Ago:                                    02/2019             $518.00
 2 Months Ago:                                    03/2019             $518.00
 Last Month:                                      04/2019             $518.00
                                 Average per month:                   $518.00




Non-CMI - Social Security Act Income
Source of Income: Social Security
Income by Month:
 6 Months Ago:                                    11/2018            $1,100.00
 5 Months Ago:                                    12/2018            $1,100.00
 4 Months Ago:                                    01/2019            $1,100.00
 3 Months Ago:                                    02/2019            $1,100.00
 2 Months Ago:                                    03/2019            $1,100.00
 Last Month:                                      04/2019            $1,100.00
                                 Average per month:                  $1,100.00




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period            page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
        Case 19-02338-5-DMW                            Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                      Page 18 of 76
                                                                                                                                                          5/22/19 8:46AM




 Fill in this information to identify your case:

 Debtor 1                 Edith E Greathouse
                          First Name                        Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                  Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF NORTH CAROLINA

 Case number
 (if known)                                                                                                                                Check if this is an
                                                                                                                                           amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                              4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

              Married
              Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

              No
              Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                            Dates Debtor 2
                                                                 lived there                                                                   lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

              No
              Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

              No
              Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income           Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.       (before deductions
                                                                                    exclusions)                                                and exclusions)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
       Case 19-02338-5-DMW                             Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                      Page 19 of 76
                                                                                                                                                           5/22/19 8:46AM

 Debtor 1      Edith E Greathouse                                                                          Case number (if known)



5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)
 From January 1 of current year until Social Security                                             $5,500.00
 the date you filed for bankruptcy:


                                                   Widow's benefits                               $2,590.00

                                                   Boyfriend                                      $2,000.00
                                                   contribution

 For last calendar year:                           Social Security                              $14,256.00
 (January 1 to December 31, 2018 )


                                                   Widow's benefits                               $5,446.04

                                                   Boyfriend                                      $4,800.00
                                                   contribution

 For the calendar year before that:                Social Security                              $13,200.00
 (January 1 to December 31, 2017 )


                                                   Widow's benefits                               $5,446.04

                                                   Boyfriend                                      $4,800.00
                                                   contribution


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.
            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
       Case 19-02338-5-DMW                             Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                       Page 20 of 76
                                                                                                                                                           5/22/19 8:46AM

 Debtor 1      Edith E Greathouse                                                                          Case number (if known)



7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe       Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       Summit County Sherrif vs. Edith E                         Extended                   Barberton Municipal Court                   Pending
       Greathouse                                                Payment of Fine            Attn: Managing Agent                        On appeal
       CRB 1500928                                               Agreement -                576 West Park Ave 205                       Concluded
                                                                 Violation Control          Barberton, OH 44203
                                                                 of Dogs 4/15/2015                                                   Agreement signed
                                                                                                                                     9/19/2018

       Summit Co Sheriff vs. Edith E                             Extended                   Barberton Municipal Court                   Pending
       Greathouse                                                Payment of Fine            Attn: Managing Agent                        On appeal
       CRB 1500813                                               Agreement                  576 West Park Ave 205                       Concluded
                                                                                            Barberton, OH 44203
                                                                                                                                     Agreement signed
                                                                                                                                     9/19/2018

       Selene Finance, LP v. Edith E.                            Foreclosure                Onslow County General                       Pending
       Greathouse & James Eugene                                                            Court                                       On appeal
       Mitchell                                                                                                                         Concluded

                                                                                                                                     Hearing 6/13/19


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
       Case 19-02338-5-DMW                             Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                        Page 21 of 76
                                                                                                                                                         5/22/19 8:46AM

 Debtor 1      Edith E Greathouse                                                                          Case number (if known)



11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
        No
        Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was              Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?
            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
        No
        Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                  Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
        No
        Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                       Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your       Value of property
       how the loss occurred                                                                                                  loss                            lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.
       Damage to ceilings, bathroom                         Insurance paid $5000.00                                           September,                $9,000.00
       wall, floors & roof from                                                                                               2018
       Hurricane Florence


 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Gillespie & Murphy PA                                         Attorney Fees - $157.00                                  4/5/2019                    $500.00
       P.O. Drawer 888                                               Filing Fee - $310.00
       New Bern, NC 28563                                            Credit Report - $33.00
       gmpa@lawyersforchrist.com



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
       Case 19-02338-5-DMW                             Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                       Page 22 of 76
                                                                                                                                                         5/22/19 8:46AM

 Debtor 1      Edith E Greathouse                                                                          Case number (if known)



17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
         No
         Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
        No
        Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
         Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of          Type of account or           Date account was             Last balance
       Address (Number, Street, City, State and ZIP              account number            instrument                   closed, sold,            before closing or
       Code)                                                                                                            moved, or                         transfer
                                                                                                                        transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?            Describe the contents                  Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                               have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access            Describe the contents                  Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                       have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
       Case 19-02338-5-DMW                             Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                          Page 23 of 76
                                                                                                                                                           5/22/19 8:46AM

 Debtor 1      Edith E Greathouse                                                                               Case number (if known)



 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                           Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case                  Status of the
       Case Number                                                   Name                                                                           case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                A member of a limited liability company (LLC) or limited liability partnership (LLP)
                A partner in a partnership
                An officer, director, or managing executive of a corporation
                An owner of at least 5% of the voting or equity securities of a corporation




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
       Case 19-02338-5-DMW                             Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                     Page 24 of 76
                                                                                                                                                         5/22/19 8:46AM

 Debtor 1      Edith E Greathouse                                                                          Case number (if known)



            No. None of the above applies. Go to Part 12.
            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business             Employer Identification number
       Address                                                                                                   Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                 Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
       Name                                                      Date Issued
       Address
       (Number, Street, City, State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
        Case 19-02338-5-DMW                            Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                               Page 25 of 76
                                                                                                                                                5/22/19 8:46AM

 Debtor 1      Edith E Greathouse                                                                          Case number (if known)




 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Edith E Greathouse
 Edith E Greathouse                                                      Signature of Debtor 2
 Signature of Debtor 1

 Date     May 10, 2019                                                   Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person        . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                           page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
        Case 19-02338-5-DMW                                      Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                             Page 26 of 76
                                                                                                                                                                           5/22/19 8:46AM


 Fill in this information to identify your case and this filing:

 Debtor 1                    Edith E Greathouse
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      EASTERN DISTRICT OF NORTH CAROLINA

 Case number                                                                                                                                                      Check if this is an
                                                                                                                                                                  amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                           12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        306 Decatur Rd                                                                 Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the        Current value of the
        Jacksonville                      NC        28540-0000                         Land                                       entire property?            portion you own?
        City                              State              ZIP Code                  Investment property                                 $94,257.00                  $47,128.50
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                              Tenants in common
        Onslow                                                                         Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                Residence
                                                                                FMV: $94,257.00 (TV $104,730.00 - 10% liquidation cost)
                                                                                Purchased: Inherited 2015
                                                                                Price: $Inherited
                                                                                TV: $104,730.00
                                                                                Ownership: D1 with boyfriend James Mitchell
                                                                                Monthly Contractual Payment (P/I/E): $562.00 Due: 1st


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                         $47,128.50

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.



Official Form 106A/B                                                                  Schedule A/B: Property                                                                    page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
       Case 19-02338-5-DMW                             Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                           Page 27 of 76
                                                                                                                                                              5/22/19 8:46AM

 Debtor 1       Edith E Greathouse                                                                                  Case number (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

      No
      Yes


4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

      No
      Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $0.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                              Current value of the
                                                                                                                                                portion you own?
                                                                                                                                                Do not deduct secured
                                                                                                                                                claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Refrigerator & Stove
                                    Subject to lien in Boyfriend's name only                                                                                   $500.00


                                    Small kitchen appliances                                                                                                     $50.00


                                    Microwave                                                                                                                    $25.00


                                    Washer & Dryer                                                                                                             $300.00


                                    Dishes                                                                                                                       $50.00


                                    Silverware                                                                                                                   $20.00


                                    Living room furniture                                                                                                      $200.00


                                    Bedroom furniture                                                                                                          $250.00


                                    Dining room furniture                                                                                                      $125.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    Televisions                                                                                                                $150.00


Official Form 106A/B                                                   Schedule A/B: Property                                                                      page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
       Case 19-02338-5-DMW                             Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                            Page 28 of 76
                                                                                                                                                  5/22/19 8:46AM

 Debtor 1       Edith E Greathouse                                                                  Case number (if known)


                                    2 Computers & 2 printers                                                                                       $400.00


                                    Cell phone                                                                                                     $100.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Clothing & personal items                                                                                      $200.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        No
        Yes. Describe.....

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
     No
        Yes. Give specific information.....

                                    Any and all miscellaneous household goods and personal items
                                    listed herein.                                                                                               $2,890.80


                                    Mobile Wheelchair                                                                                              $500.00



 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                       $5,760.80


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                       Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured
                                                                                                                                   claims or exemptions.



Official Form 106A/B                                                 Schedule A/B: Property                                                            page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
       Case 19-02338-5-DMW                                           Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                          Page 29 of 76
                                                                                                                                                                         5/22/19 8:46AM

 Debtor 1         Edith E Greathouse                                                                                                Case number (if known)

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                       Cash                                   $0.23


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.       Checking                                PNC (joint with Boyfriend)                                                  $0.63



                                              17.2.       Checking                                BOA                                                                         $1.45



                                              17.3.       Checking                                PNC                                                                         $0.53


                                                                                                  NFCU (joint with Boyfriend)
                                              17.4.       Checking                                Zero balance                                                                $0.00



                                              17.5.       Savings                                 NFCU (joint with Boyfriend)                                                 $5.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                   % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                                                  Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                                                Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............               Issuer name and description.
Official Form 106A/B                                                                       Schedule A/B: Property                                                             page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
       Case 19-02338-5-DMW                             Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                Page 30 of 76
                                                                                                                                                   5/22/19 8:46AM

 Debtor 1        Edith E Greathouse                                                                      Case number (if known)


24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............        Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                      Current value of the
                                                                                                                                     portion you own?
                                                                                                                                     Do not deduct secured
                                                                                                                                     claims or exemptions.

28. Tax refunds owed to you
      No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



                                                         The debtor(s) reserve the right to amend
                                                             these schedules to include and
                                                             exempt as permitted by law, any
                                                             pre-petition claims or assets the
                                                             debtor(s) may have, the existence of
                                                             which are discovered post-petition.                                                  $5,000.00


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                  Beneficiary:                          Surrender or refund
                                                                                                                                      value:

                                         American General Life
                                         Owner: D1
                                         Insured: D1                                            Jimmy & Joshua
                                         No cash value                                          Mitchell                                                $0.00




Official Form 106A/B                                                 Schedule A/B: Property                                                             page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
       Case 19-02338-5-DMW                                  Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                                     Page 31 of 76
                                                                                                                                                                           5/22/19 8:46AM

 Debtor 1        Edith E Greathouse                                                                                              Case number (if known)

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
      No
        Yes. Describe each claim.........

                                                          The debtor(s) reserve the right to amend these schedules to
                                                          include and exempt as permitted by law, any pre-petition
                                                          claims or assets the debtor(s) may have, the existence of
                                                          which are discovered post-petition.                                                                             Unknown


35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................         $5,007.84


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                  $0.00




Official Form 106A/B                                                           Schedule A/B: Property                                                                           page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
        Case 19-02338-5-DMW                                    Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                                        Page 32 of 76
                                                                                                                                                                                 5/22/19 8:46AM

 Debtor 1         Edith E Greathouse                                                                                                    Case number (if known)

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                $47,128.50
 56. Part 2: Total vehicles, line 5                                                                                 $0.00
 57. Part 3: Total personal and household items, line 15                                                        $5,760.80
 58. Part 4: Total financial assets, line 36                                                                    $5,007.84
 59. Part 5: Total business-related property, line 45                                                               $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                      $0.00
 61. Part 7: Total other property not listed, line 54                                             +                 $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $10,768.64              Copy personal property total            $10,768.64

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                          $57,897.14




Official Form 106A/B                                                               Schedule A/B: Property                                                                             page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy
        Case 19-02338-5-DMW                            Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                    Page 33 of 76
                                                                                                                                                          5/22/19 8:46AM


 Fill in this information to identify your case:

 Debtor 1                 Edith E Greathouse
                          First Name                        Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF NORTH CAROLINA

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      306 Decatur Rd Jacksonville, NC                                $47,128.50                                $30,000.00      N.C. Gen. Stat. §
      28540 Onslow County                                                                                                      1C-1601(a)(1)
      Residence                                                                            100% of fair market value, up to
      FMV: $94,257.00 (TV $104,730.00 -                                                    any applicable statutory limit
      10% liquidation cost)
      Purchased: Inherited 2015
      Price: $Inherited
      TV: $104,730.00
      Ownership: D1 with boyfriend James
      Mitchell
      Monthly Contractual Pay
      Line from Schedule A/B: 1.1

      Refrigerator & Stove                                                $500.00                                  $239.20     N.C. Gen. Stat. § 1C-1601(a)(4)
      Subject to lien in Boyfriend's name
      only                                                                                 100% of fair market value, up to
      Line from Schedule A/B: 6.1                                                          any applicable statutory limit

      Small kitchen appliances                                             $50.00                                   $50.00     N.C. Gen. Stat. § 1C-1601(a)(4)
      Line from Schedule A/B: 6.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
       Case 19-02338-5-DMW                             Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                       Page 34 of 76
                                                                                                                                                             5/22/19 8:46AM

 Debtor 1    Edith E Greathouse                                                                          Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Microwave                                                            $25.00                                    $25.00        N.C. Gen. Stat. § 1C-1601(a)(4)
     Line from Schedule A/B: 6.3
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Washer & Dryer                                                      $300.00                                   $300.00        N.C. Gen. Stat. § 1C-1601(a)(4)
     Line from Schedule A/B: 6.4
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Dishes                                                               $50.00                                    $50.00        N.C. Gen. Stat. § 1C-1601(a)(4)
     Line from Schedule A/B: 6.5
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Silverware                                                           $20.00                                    $20.00        N.C. Gen. Stat. § 1C-1601(a)(4)
     Line from Schedule A/B: 6.6
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Living room furniture                                               $200.00                                   $200.00        N.C. Gen. Stat. § 1C-1601(a)(4)
     Line from Schedule A/B: 6.7
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Bedroom furniture                                                   $250.00                                   $250.00        N.C. Gen. Stat. § 1C-1601(a)(4)
     Line from Schedule A/B: 6.8
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Dining room furniture                                               $125.00                                   $125.00        N.C. Gen. Stat. § 1C-1601(a)(4)
     Line from Schedule A/B: 6.9
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Televisions                                                         $150.00                                   $150.00        N.C. Gen. Stat. § 1C-1601(a)(4)
     Line from Schedule A/B: 7.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     2 Computers & 2 printers                                            $400.00                                   $400.00        N.C. Gen. Stat. § 1C-1601(a)(4)
     Line from Schedule A/B: 7.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Cell phone                                                          $100.00                                   $100.00        N.C. Gen. Stat. § 1C-1601(a)(4)
     Line from Schedule A/B: 7.3
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Clothing & personal items                                           $200.00                                   $200.00        N.C. Gen. Stat. § 1C-1601(a)(4)
     Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Any and all miscellaneous household                              $2,890.80                                  $2,890.80        N.C. Gen. Stat. § 1C-1601(a)(4)
     goods and personal items listed
     herein.                                                                               100% of fair market value, up to
     Line from Schedule A/B: 14.1                                                          any applicable statutory limit


Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
       Case 19-02338-5-DMW                             Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                       Page 35 of 76
                                                                                                                                                             5/22/19 8:46AM

 Debtor 1    Edith E Greathouse                                                                          Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Mobile Wheelchair                                                   $500.00                                   $500.00        N.C. Gen. Stat. § 1C-1601(a)(7)
     Line from Schedule A/B: 14.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Cash                                                                   $0.23                                     $0.23       N.C. Gen. Stat. § 1-362
     Line from Schedule A/B: 16.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: PNC (joint with Boyfriend)                                   $0.63                                     $0.63       N.C. Gen. Stat. § 1-362
     Line from Schedule A/B: 17.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: BOA                                                          $1.45                                     $1.45       N.C. Gen. Stat. § 1-362
     Line from Schedule A/B: 17.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: PNC                                                          $0.53                                     $0.53       N.C. Gen. Stat. § 1-362
     Line from Schedule A/B: 17.3
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Savings: NFCU (joint with Boyfriend)                                   $5.00                                     $5.00       N.C. Gen. Stat. § 1-362
     Line from Schedule A/B: 17.5
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     The debtor(s) reserve the right to                               $5,000.00                                  $5,000.00        N.C. Gen. Stat. § 1C-1601(a)(2)
     amend these schedules to include
     and exempt as permitted by law, any                                                   100% of fair market value, up to
     pre-petition claims or assets the                                                     any applicable statutory limit
     debtor(s) may have, the existence of
     which are discovered post-petition.
     Line from Schedule A/B: 28.1

     The debtor(s) reserve the right to                               Unknown                                                     N.C. Gen. Stat. § 1C-1601(a)(8)
     amend these schedules to include
     and exempt as permitted by law, any                                                   100% of fair market value, up to
     pre-petition claims or assets the                                                     any applicable statutory limit
     debtor(s) may have, the existence of
     which are discovered post-petition.
     Line from Schedule A/B: 34.1


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
       Case 19-02338-5-DMW                             Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                          Page 36 of 76
                                                                                                                                               5/22/19 8:46AM

Rev. 3/2016
                                                                  UNITED STATES BANKRUPTCY COURT
                                                                 EASTERN DISTRICT OF NORTH CAROLINA

 IN THE MATTER OF:                                                                                                 CASE NUMBER:
 Edith E Greathouse
             Debtor(s).


                                                           SCHEDULE C-1 - PROPERTY CLAIMED AS EXEMPT

          I,   Edith E Greathouse        , claim the following property as exempt pursuant to 11 U.S.C. § 522 and the laws of the State of North
Carolina, and nonbankruptcy Federal law: (Attach additional sheets if necessary).

           1. NCGS 1C-1601(a)(1) (NC Const., Article X, Section 2) REAL OR PERSONAL PROPERTY USED AS A RESIDENCE OR BURIAL PLOT
(The exemption is not to exceed $35,000; however, an unmarried debtor who is 65 years of age or older is entitled to retain an aggregate interest in the
property not to exceed $60,000 in value so long as the property was previously owned by the debtor as a tenant by the entireties or as a joint tenant with
rights of survivorship and the former co-owner of the property is deceased, in which case the debtor must specify his/her age and the name of the former
co-owner, if a child use initials only, of the property below).

                                               Owner
                                               (D1)Debtor 1                               Amount of
 Description of Property                Market (D2)Debtor 2 Mortgage Holder               Mortgage                 Net       Value Claimed as Exempt
 and Address                             Value (J)Joint     or Lien Holder                  or Lien              Value Pursuant to NCGS 1C-1601(a)(1)
 306 Decatur Rd                    94,257.00                         Selene Finance     115,627.00            0.00                            30,000.00
 Jacksonville, NC                                                                                       50% owned
 28540 Onslow
 County
 Residence
 FMV: $94,257.00
 (TV $104,730.00 -
 10% liquidation
 cost)
 Purchased:
 Inherited 2015
 Price: $Inherited
 TV: $104,730.00
 Ownership: D1
 with boyfriend
 James Mitchell
 Monthly
 Contractual Pay

 Debtor's Age:
 Name of former co-owner:

                                               VALUE OF REAL ESTATE CLAIMED AS EXEMPT PURSUANT TO NCGS 1C-1601(a)(1): $                       30,000.00

            2. NCGS 1C-1601(a)(3) MOTOR VEHICLE (The exemption in one vehicle is not to exceed $3,500).

                                               Owner
                                               (D1)Debtor 1
 Model, Year                            Market (D2)Debtor 2                               Amount of                Net       Value Claimed as Exempt
 Style of Auto                           Value (J)Joint     Lien Holder                       Lien               Value Pursuant to NCGS 1C-1601(a)(3)
 -NONE-

                                           VALUE OF MOTOR VEHICLE CLAIMED AS EXEMPT PURSUANT TO NCGS 1C-1601(a)(3): $                                 0.00

         3. NCGS 1C-1601(a)(4) (NC Const., Article X, Section 1) PERSONAL OR HOUSEHOLD GOODS (The debtor's aggregate interest is not to
exceed $5,000 plus $1,000 for each dependent of the debtor, not to exceed $4,000 total for dependents). The number of dependents for exemption
purposes is 0 .

                                                        Owner
                                                        (D1)Debtor 1                                                                 Claimed as Exempt
 Description                                     Market (D2)Debtor 2       Lien                       Amount                  Net     Pursuant to NCGS
 of Property                                      Value (J)Joint           Holder                      of Lien              Value         1C-1601(a)(4)
 2 Computers & 2
 printers                                       400.00                                                                    400.00                  400.00



Schedule C-1 - Property Claimed as Exempt - 3/2016
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
       Case 19-02338-5-DMW                             Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                             Page 37 of 76
                                                                                                                                                 5/22/19 8:46AM



                                                        Owner
                                                        (D1)Debtor 1                                                                    Claimed as Exempt
 Description                                     Market (D2)Debtor 2      Lien                            Amount                  Net    Pursuant to NCGS
 of Property                                      Value (J)Joint          Holder                           of Lien              Value        1C-1601(a)(4)
 Any and all
 miscellaneous
 household goods
 and personal items
 listed herein.                               2,890.80                                                                      2,890.80              2,890.80
 Bedroom furniture                              250.00                                                                        250.00                250.00
 Cell phone                                     100.00                                                                        100.00                100.00
 Clothing & personal
 items                                          200.00                                                                        200.00                200.00
 Dining room
 furniture                                      125.00                                                                        125.00                125.00
 Dishes                                          50.00                                                                         50.00                 50.00
 Living room
 furniture                                      200.00                                                                        200.00                200.00
 Microwave                                       25.00                                                                         25.00                 25.00
 Refrigerator & Stove
 Subject to lien in
 Boyfriend's name                                                                                                            500.00
 only                                         1,000.00                                                                   50% owned                  239.20
 Silverware                                      20.00                                                                        20.00                  20.00
 Small kitchen
 appliances                                      50.00                                                                         50.00                 50.00
 Televisions                                    150.00                                                                        150.00                150.00
 Washer & Dryer                                 300.00                                                                        300.00                300.00

                                                                     VALUE CLAIMED AS EXEMPT PURSUANT TO NCGS 1C-1601(a)(4): $                    5,000.00

            4. NCGS 1C-1601(a)(5) TOOLS OF TRADE (The debtor's aggregate interest is not to exceed $2,000 in value).

                                               Owner
                                               (D1)Debtor 1
                                        Market (D2)Debtor 2 Lien                              Amount of                Net       Value Claimed as Exempt
 Description                             Value (J)Joint     Holder                                Lien               Value Pursuant to NCGS 1C-1601(a)(5)
 -NONE-

                                                                     VALUE CLAIMED AS EXEMPT PURSUANT TO NCGS 1C-1601(a)(5): $                          0.00

            5. NCGS 1C-1601(a)(6) LIFE INSURANCE (NC Const., Article X, Section 5).

                                                                                                                                                       Cash
 Description\Insured\Last Four Digits of Policy Number\Beneficiary(if child, initials only)                                                            Value
 -NONE-

            6. NCGS 1C-1601(a)(7) PROFESSIONALLY PRESCRIBED HEALTH AIDS (For Debtor or Debtor's Dependents, no limit on value).

 Description
 Mobile Wheelchair

        7. NCGS 1C-1601(a)(8) COMPENSATION FOR PERSONAL INJURY, INCLUDING COMPENSATION FROM PRIVATE DISABILITY
POLICIES OR ANNUITIES, OR COMPENSATION FOR DEATH OF A PERSON UPON WHOM THE DEBTOR WAS DEPENDENT FOR SUPPORT.
COMPENSATION NOT EXEMPT FROM RELATED LEGAL, HEALTH OR FUNERAL EXPENSE.

 Description AND Source of Compensation, Including Name (If child, initials only) & Last Four Digits of Account Number of any Disability Policy/Annuity
 The debtor(s) reserve the right to amend these schedules to include and exempt as permitted by law, any pre-petition claims
 or assets the debtor(s) may have, the existence of which are discovered post-petition.




Schedule C-1 - Property Claimed as Exempt - 3/2016                                                                                                    Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
       Case 19-02338-5-DMW                             Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                            Page 38 of 76
                                                                                                                                                 5/22/19 8:46AM




         8. NCGS 1C-1601(a)(2) ANY PROPERTY (Debtor's aggregate interest in any property is not to exceed $5,000 in value of any unused
exemption amount to which the debtor is entitled under NCGS 1C-1601(a)(1)).

                                               Owner
                                               (D1)Debtor 1
 Description of Property                Market (D2)Debtor 2 Lien                             Amount                Net       Value Claimed as Exempt
 and Address                             Value (J)Joint     Holder                            of Lien            Value Pursuant to NCGS 1C-1601(a)(2)
 The debtor(s)                      5,000.00                                                                 5,000.00                             5,000.00
 reserve the right to
 amend these
 schedules to
 include and exempt
 as permitted by
 law, any
 pre-petition claims
 or assets the
 debtor(s) may
 have, the existence
 of which are
 discovered
 post-petition.

                                                                     VALUE CLAIMED AS EXEMPT PURSUANT TO NCGS 1C-1601(a)(2): $                    5,000.00

          9. NCGS 1C-1601(a)(9) and 11 U.S.C. § 522 INDIVIDUAL RETIREMENT PLANS & RETIREMENT FUNDS, as defined in the Internal
Revenue Code, and any plan treated in the same manner as an individual retirement plan, including individual retirement accounts and Roth retirement
accounts as described in §§ 408(a) and 408A of the Internal Revenue Code, individual retirement annuities as described in § 408(b) of the Internal
Revenue Code, accounts established as part of a trust described in § 408(c) of the Internal Revenue Code, and funds in an account exempt from
taxation under § 401, 403, 408, 408A, 414, 457, or 510(a) of the Internal Revenue Code. For purposes of this subdivision, "Internal Revenue Code"
means Code as defined in G.S. 105-228.90.

 Type of Account\Location of Account\Last Four Digits of Account Number
 -NONE-

           10. NCGS 1C-1601(a)(10) FUNDS IN A COLLEGE SAVINGS PLAN, as qualified under § 529 of the Internal Revenue Code, and that are not
otherwise excluded from the estate pursuant to 11 U.S.C. §§ 541(b)(5)-(6), (e), not to exceed a cumulative limit of $25,000. If funds were placed in a
college savings plan within the 12 months prior to filing, the contributions must have been made in the ordinary course of the debtor's financial affairs
and must have been consistent with the debtor's past pattern of contributions. The exemption applies to funds for a child of the debtor that will actually be
used for the child's college or university expenses.

 College Savings Plan\Last Four Digits of Account Number\Value\Initials of Child Beneficiary
 -NONE-

        11. NCGS 1C-1601(a)(11) RETIREMENT BENEFITS UNDER THE RETIREMENT PLANS OF OTHER STATES AND GOVERNMENTAL
UNITS OF OTHER STATES (The debtor's interest is exempt only to the extent that these benefits are exempt under the laws of the state or
governmental unit under which the benefit plan is established).

 Name of Retirement Plan\State Governmental Unit\Last Four Digits of Identifying Number
 -NONE-

         12. NCGS 1C-1601(a)(12) ALIMONY, SUPPORT, SEPARATE MAINTENANCE, AND CHILD SUPPORT PAYMENTS OR FUNDS THAT
HAVE BEEN RECEIVED OR TO WHICH THE DEBTOR IS ENTITLED (The debtor's interest is exempt to the extent the payments or funds are
reasonably necessary for the support of the debtor or any dependent of the debtor).

 Type of Support\Amount\Location of Funds
 -NONE-

         13. TENANCY BY THE ENTIRETY. The following property is claimed as exempt pursuant to 11 U.S.C. § 522 and the law of the State of
North Carolina pertaining to property held as tenants by the entirety.

 Description of                                 Market Lien                                                        Amount                                Net
 Property and Address                            Value Holder                                                       of Lien                            Value
 -NONE-

                                                                                                   VALUE CLAIMED AS EXEMPT: $                           0.00
Schedule C-1 - Property Claimed as Exempt - 3/2016                                                                                                    Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
       Case 19-02338-5-DMW                             Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                               Page 39 of 76
                                                                                                                                                      5/22/19 8:46AM




            14. NORTH CAROLINA PENSION FUND EXEMPTIONS

           -NONE-

            15. OTHER EXEMPTIONS CLAIMED UNDER LAWS OF THE STATE OF NORTH CAROLINA

           Debtor earnings necessary to support family (all earnings from last 60 days), N.C. Gen. Stat.
 a.        § 1-362                                                                                                                                           0.23
           Debtor earnings necessary to support family (all earnings from last 60 days), N.C. Gen. Stat.
 b.        § 1-362                                                                                                                                           1.45
           Debtor earnings necessary to support family (all earnings from last 60 days), N.C. Gen. Stat.
 c.        § 1-362                                                                                                                                      0.53
           Debtor earnings necessary to support family (all earnings from last 60 days), N.C. Gen. Stat.                                                0.63
 d.        § 1-362                                                                                                                                50% owned
           Debtor earnings necessary to support family (all earnings from last 60 days), N.C. Gen. Stat.
 e.        § 1-362                                                                                                                                           5.00


            16. FEDERAL PENSION FUND EXEMPTIONS

           -NONE-

            17. OTHER EXEMPTIONS CLAIMED UNDER NONBANKRUPTCY FEDERAL LAW

           -NONE-

            18. RECENT PURCHASES

            (a). List tangible personal property purchased by the debtor within ninety (90) days of the filing of the bankruptcy petition.

                                                                       Market Lien                                                   Amount                   Net
 Description                                                            Value Holder                                                  of Lien               Value
 -NONE-

          (b). List any tangible personal property from 18(a) that is directly traceable to the liquidation or conversion of property that may be exempt and
that was not acquired by transferring or using additional property.

 Description of Replacement Property                                 Description of Property Liquidated or Converted that May Be Exempt



            19. The debtor's property is subject to the following claims:

 a.          Of the United States or its agencies as provided by federal law.
 b.          Of the State of North Carolina or its subdivisions for taxes, appearance bonds or fiduciary bonds;
 c.          Of a lien by a laborer for work done and performed for the person claiming the exemption, but only as to the specific property affected.
 d.          Of a lien by a mechanic for work done on the premises, but only as to the specific property affected.
 e.          For payment of obligations contracted for the purchase of specific real property affected.
 f.          For contractual security interests in specific property affected; provided, that the exemptions shall apply to the debtor's household goods
             notwithstanding any contract for a nonpossessory, nonpurchase money security interest in any such goods.
 g.          For statutory liens, on the specific property affected, other than judicial liens.
 h.          For child support, alimony or distributive award order pursuant to Chapter 50 of the General Statutes of North Carolina.
 i.          For criminal restitution orders docketed as civil judgments pursuant to G.S. 15A-1340.38.
 j.          Debts of a kind specified in 11 U.S.C. § 523(a)(1) (certain taxes), (5) (domestic support obligations).
 k.          Debts of a kind specified in 11 U.S.C. § 522(c).

                                         Nature of                          Amount of Description of                                   Value                  Net
 Claimant                                Claim                                 Claim Property                                     of Property               Value
 -NONE-




Schedule C-1 - Property Claimed as Exempt - 3/2016                                                                                                         Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
       Case 19-02338-5-DMW                             Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                         Page 40 of 76
                                                                                                                                              5/22/19 8:46AM




         None of the property listed in paragraph 18(a), except qualified replacement property under 18(b), has been included in this claim of
exemptions.


            None of the claims listed in paragraph 19 is subject to this claim of exemptions.


          I declare that to the extent any exemptions I have claimed appear on its face to exceed the amount allowed by the applicable statute, I claim
only the maximum amount allowed by statute.




Schedule C-1 - Property Claimed as Exempt - 3/2016                                                                                                 Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
       Case 19-02338-5-DMW                             Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                         Page 41 of 76
                                                                                                                                               5/22/19 8:46AM




                                    UNSWORN DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF INDIVIDUAL
                                               TO SCHEDULE C-1 - PROPERTY CLAIMED AS EXEMPT

          I,    Edith E Greathouse           , declare under penalty of perjury that I have read the foregoing Schedule C-1 - Property Claimed as Exempt,
consisting of 6 sheets, and that they are true and correct to the best of my knowledge, information and belief.




 Executed on: May 10, 2019                                                   /s/ Edith E Greathouse
                                                                             Edith E Greathouse
                                                                                                                Debtor




Schedule C-1 - Property Claimed as Exempt - 3/2016                                                                                                  Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
         Case 19-02338-5-DMW                           Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                            Page 42 of 76
                                                                                                                                                                 5/22/19 8:46AM


 Fill in this information to identify your case:

 Debtor 1                   Edith E Greathouse
                            First Name                      Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF NORTH CAROLINA

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Selene Finance                           Describe the property that secures the claim:               $115,627.00                $94,257.00           $21,370.00
         Creditor's Name                          306 Decatur Rd Jacksonville, NC
                                                  28540 Onslow County
                                                  Residence
                                                  FMV: $94,257.00 (TV $104,730.00 -
                                                  10% liquidation cost)
                                                  Purchased: Inherited 2015
                                                  Price: $Inherited
                                                  TV: $104,730.00
                                                  Ownership: D1 with boyfriend
                                                  James Mitchell
         Attn: Managing Agent                     Monthly
                                                  As of the date you file, the claim is: Check all that
         Po Box 422039                            apply.
         Houston, TX 77242                            Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)   Principal (561.95 x 60) incl adm arrears/prepet arrears
       community debt                                                                       6958.71/prorata
 Date debt was incurred                                    Last 4 digits of account number



   Add the dollar value of your entries in Column A on this page. Write that number here:                               $115,627.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                              $115,627.00

 Part 2:       List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
       Case 19-02338-5-DMW                             Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                Page 43 of 76
                                                                                                                                                     5/22/19 8:46AM



 Debtor 1 Edith E Greathouse                                                             Case number (if known)
              First Name                Middle Name                  Last Name



        Name, Number, Street, City, State & Zip Code                               On which line in Part 1 did you enter the creditor?   2.1
        Hutchens Law Firm
        Attention: Managing Agent                                                  Last 4 digits of account number
        4317 Ramsey Street
        Fayetteville, NC 28311




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
        Case 19-02338-5-DMW                              Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                                Page 44 of 76
                                                                                                                                                                       5/22/19 8:46AM


 Fill in this information to identify your case:

 Debtor 1                     Edith E Greathouse
                              First Name                    Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                EASTERN DISTRICT OF NORTH CAROLINA

 Case number
 (if known)                                                                                                                                             Check if this is an
                                                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                 12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim         Priority            Nonpriority
                                                                                                                                            amount              amount
 2.1          Barberton Municipal Court                              Last 4 digits of account number       0813                    $54.00              $54.00                 $0.00
              Priority Creditor's Name
              Attn: Managing Agent                                   When was the debt incurred?
              576 West Park Ave 205
              Barberton, OH 44203
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        Criminal fine - control of dogs




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 1 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              28316                                            Best Case Bankruptcy
        Case 19-02338-5-DMW                             Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                                   Page 45 of 76
                                                                                                                                                                            5/22/19 8:46AM

 Debtor 1 Edith E Greathouse                                                                               Case number (if known)

 2.2        Barberton Municipal Court                                Last 4 digits of account number     0928                   $154.00                $154.00                   $0.00
            Priority Creditor's Name
            Attn: Managing Agent                                     When was the debt incurred?
            576 West Park Ave 205
            Barberton, OH 44203
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                          Criminal fine - control of dogs

 2.3        Gillespie & Murphy, PA                                   Last 4 digits of account number                         $4,843.00              $4,843.00                    $0.00
            Priority Creditor's Name
            Attention: Managing Agent                                When was the debt incurred?
            PO Drawer 888
            New Bern, NC 28563
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                          Attorney fees

 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                   Page 2 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
       Case 19-02338-5-DMW                             Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                              Page 46 of 76
                                                                                                                                                               5/22/19 8:46AM

 Debtor 1 Edith E Greathouse                                                                             Case number (if known)

 4.1      Advanced MD                                                Last 4 digits of account number       6363                                                  $70.43
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          10876 S River Front Pkwy Ste 400
          South Jordan, UT 84095
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2      AMCA                                                       Last 4 digits of account number       7440                                                $465.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 1235
          Elmsford, NY 10523
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3      Applied Business Services                                  Last 4 digits of account number       2826                                                $101.87
          Nonpriority Creditor's Name
          Attention: Managing Agent                                  When was the debt incurred?
          617 Soundside Road
          Edenton, NC 27932
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 3 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
       Case 19-02338-5-DMW                             Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                              Page 47 of 76
                                                                                                                                                               5/22/19 8:46AM

 Debtor 1 Edith E Greathouse                                                                             Case number (if known)

 4.4      Atlantic Medical Group                                     Last 4 digits of account number       6300                                                $184.69
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          4 Josh Ct
          Jacksonville, NC 28546
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5      Buglisi Eye Care                                           Last 4 digits of account number       6366                                                $119.01
          Nonpriority Creditor's Name
          Attn: managing Agent                                       When was the debt incurred?
          1021 Hargett St
          Jacksonville, NC 28540
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6      Capital One                                                Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          Attention: Managing Agent                                  When was the debt incurred?
          PO Box 30285
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 4 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
       Case 19-02338-5-DMW                             Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                              Page 48 of 76
                                                                                                                                                               5/22/19 8:46AM

 Debtor 1 Edith E Greathouse                                                                             Case number (if known)

 4.7      Carolinaeast Physicians                                    Last 4 digits of account number       9860                                                  $52.70
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O box 68
          Pollocksville, NC 28573
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8      Catherines/Comenity                                        Last 4 digits of account number       9277                                                $187.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                                                             Opened 11/16 Last Active
          Po Box 182125                                              When was the debt incurred?           4/03/19
          Columbus, OH 43218
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account


 4.9      Central Credit Services                                    Last 4 digits of account number       7440                                                $465.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          9550 Regency Square Blvd Ste 500
          Jacksonville, FL 32225
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 5 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
       Case 19-02338-5-DMW                             Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                              Page 49 of 76
                                                                                                                                                               5/22/19 8:46AM

 Debtor 1 Edith E Greathouse                                                                             Case number (if known)

 4.1
 0        Community Health Care                                      Last 4 digits of account number       8189                                                  $24.31
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          944 E Cherry St
          Canal Fulton, OH 44614
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 1        Credit One Bank                                            Last 4 digits of account number       9470                                                $724.08
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O box 98873
          Las Vegas, NV 89193
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 2        Dr Leonard's/Carol Wright Gifts                            Last 4 digits of account number       1A4A                                                $101.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                                                             Opened 4/25/13 Last Active
          P O Box 7823                                               When was the debt incurred?           12/01/13
          Edison, NJ 08818
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 6 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
       Case 19-02338-5-DMW                             Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                              Page 50 of 76
                                                                                                                                                               5/22/19 8:46AM

 Debtor 1 Edith E Greathouse                                                                             Case number (if known)

 4.1
 3        First Premier Bank                                         Last 4 digits of account number       5282                                                $924.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                                                             Opened 04/17 Last Active
          Po Box 5524                                                When was the debt incurred?           8/03/17
          Sioux Falls, SD 57117
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.1
 4        Firstpoint Collection Resources                            Last 4 digits of account number                                                             $99.42
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          PO Box 26140
          Greensboro, NC 27402
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collecting for Onslow Memorial


 4.1
 5        GM Conekin OD PA                                           Last 4 digits of account number                                                             $46.00
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          200 Doctors Dr Ste K
          Jacksonville, NC 28546
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 7 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
       Case 19-02338-5-DMW                             Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                              Page 51 of 76
                                                                                                                                                               5/22/19 8:46AM

 Debtor 1 Edith E Greathouse                                                                             Case number (if known)

 4.1
 6        Onslow Anesthesia                                          Last 4 digits of account number       4276                                                  $65.41
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          P O Box 100801
          Atlanta, GA 30384-0801
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 7        Rosebud Lending LZO                                        Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          PO Box 1147
          Mission, SD 57555
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Zoca Payday Loan


 4.1
 8        Spectrum                                                   Last 4 digits of account number       4001                                                $303.96
          Nonpriority Creditor's Name
          Attn: Managing Agent                                       When was the debt incurred?
          3140 W Arrowood Rd
          Charlotte, NC 28273
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 8 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
       Case 19-02338-5-DMW                             Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                                Page 52 of 76
                                                                                                                                                                       5/22/19 8:46AM

 Debtor 1 Edith E Greathouse                                                                             Case number (if known)

 4.1
 9         Summa Emergency Associates                                Last 4 digits of account number       3327                                                          $34.63
           Nonpriority Creditor's Name
           Attn: Managing Agent                                      When was the debt incurred?
           P O Box 1649
           Akron, OH 44309
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify


 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Onslow Memorial Hospital                                      Line 4.14 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Managing Agent                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 75107
 Charlotte, NC 28275-0107
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Zoca PayDay Loan                                              Line 4.17 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Managing Agent                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 27565 Research Park Dr
 Mission, SD 57555
                                                               Last 4 digits of account number


 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                      5,051.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                          0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                          0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                      5,051.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                           0.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                      3,968.51

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                      3,968.51



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                               Page 9 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
        Case 19-02338-5-DMW                              Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                Page 53 of 76
                                                                                                                                                        5/22/19 8:46AM


 Fill in this information to identify your case:

 Debtor 1                  Edith E Greathouse
                           First Name                         Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:               EASTERN DISTRICT OF NORTH CAROLINA

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                      State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.2
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.3
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.4
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.5
           Name


           Number        Street

           City                                     State                   ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
        Case 19-02338-5-DMW                                Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                    Page 54 of 76
                                                                                                                                             5/22/19 8:46AM


 Fill in this information to identify your case:

 Debtor 1                   Edith E Greathouse
                            First Name                           Middle Name       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name       Last Name


 United States Bankruptcy Court for the:                 EASTERN DISTRICT OF NORTH CAROLINA

 Case number
 (if known)                                                                                                                   Check if this is an
                                                                                                                              amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                    12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:


    3.1         James Mitchell                                                                       Schedule D, line   2.1
                306 Decatur Rd                                                                       Schedule E/F, line
                Jacksonville, NC 28540
                                                                                                     Schedule G
                                                                                                   Selene Finance




Official Form 106H                                                             Schedule H: Your Codebtors                                  Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
       Case 19-02338-5-DMW                        Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                 Page 55 of 76
                                                                                                                                               5/22/19 8:46AM




Fill in this information to identify your case:

Debtor 1                      Edith E Greathouse

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF NORTH CAROLINA

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
                                                                      Not employed                               Not employed
       information about additional
       employers.
                                             Occupation            Disabled
       Include part-time, seasonal, or
       self-employed work.                   Employer's name

       Occupation may include student        Employer's address
       or homemaker, if it applies.


                                             How long employed there?

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1       For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $             0.00     $               N/A

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00     +$              N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $          0.00            $        N/A




Official Form 106I                                                      Schedule I: Your Income                                                  page 1
      Case 19-02338-5-DMW                    Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                      Page 56 of 76
                                                                                                                                                   5/22/19 8:46AM




Debtor 1   Edith E Greathouse                                                                    Case number (if known)



                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $              0.00     $             N/A

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $               N/A
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $               N/A
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $               N/A
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $               N/A
     5e.    Insurance                                                                     5e.        $              0.00     $               N/A
     5f.    Domestic support obligations                                                  5f.        $              0.00     $               N/A
     5g.    Union dues                                                                    5g.        $              0.00     $               N/A
     5h.    Other deductions. Specify:                                                    5h.+       $              0.00 +   $               N/A
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $               N/A
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $               N/A
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00     $               N/A
     8b. Interest and dividends                                                           8b.        $              0.00     $               N/A
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $          0.00         $               N/A
     8d. Unemployment compensation                                                        8d.        $          0.00         $               N/A
     8e. Social Security                                                                  8e.        $      1,100.00         $               N/A
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:    Widows benefits                                                   8f.        $        518.00         $               N/A

            Boyfriend's contribution                                                           $              400.00   $                     N/A
     8g.    Pension or retirement income                                                  8g. $                 0.00   $                     N/A
     8h.    Other monthly income. Specify:                                                8h.+ $                0.00 + $                     N/A

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          2,018.00         $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              2,018.00 + $             N/A = $           2,018.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                      0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.   $          2,018.00
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: Per "Mort Ranta v. Gorman, 4th Cir, July 1, 2013" social security income shown above is being
                             committed by the debtor(s) to fund the plan.
                             No expected changes anticipated




Official Form 106I                                                     Schedule I: Your Income                                                       page 2
     Case 19-02338-5-DMW                          Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                      Page 57 of 76
                                                                                                                                                     5/22/19 8:46AM




Fill in this information to identify your case:

Debtor 1                 Edith E Greathouse                                                                Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF NORTH CAROLINA                                         MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                                                                                     Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                                  0.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                                0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                                0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                                0.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                                0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                                0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                            page 1
      Case 19-02338-5-DMW                        Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                            Page 58 of 76
                                                                                                                                                            5/22/19 8:46AM




Debtor 1      Edith E Greathouse                                                                        Case number (if known)

6.     Utilities:
       6a. Electricity, heat, natural gas                                                     6a. $                                                 300.00
       6b. Water, sewer, garbage collection                                                   6b. $                                                 100.00
       6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 210.00
       6d. Other. Specify:                                                                    6d. $                                                   0.00
7.     Food and housekeeping supplies                                                           7. $                                                250.00
8.     Childcare and children’s education costs                                                 8. $                                                  0.00
9.     Clothing, laundry, and dry cleaning                                                      9. $                                                  0.00
10.    Personal care products and services                                                    10. $                                                   0.00
11.    Medical and dental expenses                                                            11. $                                                 225.00
12.    Transportation. Include gas, maintenance, bus or train fare.
       Do not include car payments.                                                           12. $                                                  20.00
13.    Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                   0.00
14.    Charitable contributions and religious donations                                       14. $                                                   0.00
15.    Insurance.
       Do not include insurance deducted from your pay or included in lines 4 or 20.
       15a. Life insurance                                                                  15a. $                                                  100.00
       15b. Health insurance                                                                15b. $                                                    0.00
       15c. Vehicle insurance                                                               15c. $                                                    0.00
       15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.    Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify:                                                                               16. $                                                    0.00
17.    Installment or lease payments:
       17a. Car payments for Vehicle 1                                                      17a. $                                                    0.00
       17b. Car payments for Vehicle 2                                                      17b. $                                                    0.00
       17c. Other. Specify: Chapter 13 Plan                                                 17c. $                                                  813.00
       17d. Other. Specify:                                                                 17d. $                                                    0.00
18.    Your payments of alimony, maintenance, and support that you did not report as
       deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.    Other payments you make to support others who do not live with you.                         $                                                   0.00
       Specify:                                                                               19.
20.    Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
       20a. Mortgages on other property                                                     20a. $                                                     0.00
       20b. Real estate taxes                                                               20b. $                                                     0.00
       20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
       20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
       20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.    Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                      $                       2,018.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                              $
       22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       2,018.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                       23a. $                               2,018.00
    23b. Copy your monthly expenses from line 22c above.                                                    23b. -$                              2,018.00

       23c. Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c. $                                    0.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
       For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
       modification to the terms of your mortgage?
          No.
          Yes.             Explain here: Barberton Municipal Court is paid a total of $100/month but will be paid in full in 2 months.




Official Form 106J                                                   Schedule J: Your Expenses                                                                     page 2
        Case 19-02338-5-DMW                                 Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                                       Page 59 of 76
                                                                                                                                                                                 5/22/19 8:46AM


 Fill in this information to identify your case:

 Debtor 1                   Edith E Greathouse
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  EASTERN DISTRICT OF NORTH CAROLINA

 Case number
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $              47,128.50

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $              10,768.64

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $              57,897.14

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $             115,627.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                5,051.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $                3,968.51


                                                                                                                                     Your total liabilities $               124,646.51


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                2,018.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                2,018.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

                Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
                the court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                    page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
       Case 19-02338-5-DMW                             Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                               Page 60 of 76
                                                                                                                                                5/22/19 8:46AM

 Debtor 1      Edith E Greathouse                                                         Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              $           918.00


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                  0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              5,051.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                  0.00

       9d. Student loans. (Copy line 6f.)                                                                 $                  0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                  0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                  0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 5,051.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                     page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
        Case 19-02338-5-DMW                            Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                                Page 61 of 76
                                                                                                                                                     5/22/19 8:46AM




 Fill in this information to identify your case:

 Debtor 1                    Edith E Greathouse
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF NORTH CAROLINA

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Edith E Greathouse                                                    X
              Edith E Greathouse                                                        Signature of Debtor 2
              Signature of Debtor 1

              Date       May 10, 2019                                                   Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
     Case 19-02338-5-DMW        Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09          Page 62 of 76
                                                                                                   5/22/19 8:46AM




 In re   Edith E Greathouse                                               Case No.
                                                    Debtor(s)



         FORM 106DEC DECLARATION ABOUT AN INDIVIDUAL DEBTOR'S SCHEDULES
                                               Attachment A

Inclusion of any debt listed on Schedules D, E or F shall not be construed as an admission as to it's
validity including but not limited to the propriety/amount of charges/fees, interest rate or standing to
assert a claim based on the alleged debt.
       Case 19-02338-5-DMW                             Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                             Page 63 of 76
                                                                                                                                                 5/22/19 8:46AM

B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Eastern District of North Carolina
 In re       Edith E Greathouse                                                                               Case No.
                                                                                    Debtor(s)                 Chapter       13

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                  5,000.00
             Prior to the filing of this statement I have received                                        $                      157.00
             Balance Due                                                                                  $                  4,843.00

2.     $    310.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):            Chapter 13 Plan

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
       e.   [Other provisions as needed]


7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Refer to attorney fee contract attached hereto. (Chapter 13 Cases only)

                  Representation of debtors in an adversary proceeding or other contested bankruptcy matters. (Chapter 7 cases
                  only)
                                                                             CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     May 10, 2019                                                                   /s/ Lindsay Murphy Parker
     Date                                                                           Lindsay Murphy Parker 50894
                                                                                    Signature of Attorney
                                                                                    Gillespie & Murphy PA
                                                                                    P.O. Drawer 888
                                                                                    New Bern, NC 28563
                                                                                    (252) 636-2225 Fax: (252) 636-0625
                                                                                    gmpa@lawyersforchrist.com
                                                                                    Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
Case 19-02338-5-DMW           Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                      Page 64 of 76




                       Gillespie and Murphy, P.A.
                                               Attorneys at Law

                                                J. Allen Murphy
                                              Jonathan E. Friesen
                                              Lindsay M. Parker
                                                Patrick D. Riley

  320 Middle Street              200 Valencia Dr.      101 W. 14th St.          321 N. Front St.
  PO Drawer 888                  Suite 119              Suite 101                       Suite 301
  New Bern, NC 28563             Jacksonville NC 28546 Greenville NC 27834 Wilmington NC 28401
  P: (252) 636-2225              P: (800) 453-9851     P: (800) 453-9851       P: (910) 254-3456
  F: (252) 636-0625                                                            F: (910) 254-3444
                                    Email: gmpa@lawyersforchrist.com
                                    Website: www.lawyersforchrist.com

   CLIENT AUTHORIZATION FOR LEGAL SERVICES, BANKRUPTCY FEE CONTRACT, CHAPTER 13 CASE

  The undersigned “Client(s)” retains the law offices of Gillespie and Murphy, P.A. (hereafter referred to
  as “attorney”) for the purpose of filing a petition under Chapter 13 of the U.S. Bankruptcy Code (the
  “case.”) The attorney shall represent the client in a Chapter 13 bankruptcy proceeding before the United
  States Bankruptcy Court for the Eastern District of North Carolina, subject to the terms of this agreement
  as set forth herein.

  1.      FEES AND COSTS AND TERMS OF PAYMENT:
          (a)   Client(s) agree(s) attorney shall be paid a total of $ 5343.00

                  This amount includes the following:

                  1.          $    5000.00         attorney fees;
                  2.          $      33.00         credit report fee ($33.00 ind./$66.00 joint)
                  3.          $     310.00         bankruptcy court filing fee;
                  4.          $                    other services

          (b)     The following amount of fees and costs must be paid prior to the final preparation of and
                  filing of the Chapter 13 bankruptcy petition:

                  1.         $       157.00        up front portion of attorney fee;
                  2.         $       33.00         credit report fee ($33.00 ind./$66.00 joint)
                  3.         $       310.00        bankruptcy court filing fee;
                  4.         $                     other services

          TOTAL UP FRONT FEES AND COSTS: $500.00

          (c)     The balance of the attorney fee of $ 4,843.00    shall be paid through the client(s)
                  Chapter 13 plan in accordance with the applicable provisions of the Bankruptcy Code

                                                      -1-
Case 19-02338-5-DMW      Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                     Page 65 of 76



             and the applicable provisions of the Local Rules of the Bankruptcy Court for the Eastern
             District of North Carolina (EDNC). Attorney fees to be paid through the Chapter 13
             plan (the portion of the attorney fee not paid upfront/pre-petition and any additional
             compensation awarded the attorney upon application to the court pursuant to Rule 2016-
             1 (a)(11)(A) herein and the Administrative Guide) shall be treated and paid by the
             Trustee as an administrative expense of the Chapter 13 case. These fees shall be paid by
             the Trustee during the first year of the plan unless the Court, the Trustee, or approved
             Chapter 13 Plan directs otherwise. The Trustee may without application to the court,
             modify the Chapter 13 plan to extend the duration of the plan and/or increase the
             monthly amount of the plan payment in order to provide the funds necessary to pay the
             attorney fees as set forth herein. The Trustee must notify the attorney and the client(s) of
             any necessary plan modifications.

       (d)   The undersigned has paid $ 0.00               upon execution of the agreement. The
             remaining balance of the upfront attorney fee and cost are $ 500.00       and must be paid
             prior to the preparation and filing of the Chapter 13 bankruptcy petition. The Chapter
             13 petition shall not be filed, in accordance with the bankruptcy code, until all
             upfront fees and costs, as set forth above are paid and all information requested by
             attorney is provided, the petition is prepared, reviewed by “Client(s)” for accuracy
             and signed for verification by “Client(s)”. Once preparation of the petition has
             begun all attorneys fee paid to the attorney shall be applied in payment of the
             attorneys fees and shall be non-refundable.

             Client agrees that if payments are not made as outlined above, attorney may immediately
             close client(s) file, in which case no further action needs to be taken or services rendered
             by attorney and said file shall be closed. The bankruptcy court filing fee shall be
             returned to the client(s) with all other fees paid being non-refundable and paid to
             attorney. In the event the “Client(s)” has not paid the up-front fees and costs within 180
             days of the date of this Agreement, it shall be presumed that the “Client(s)” has elected
             not to file bankruptcy. Any attorney fees paid and costs paid for services such as, but not
             limited to, credit report, credit counseling, debtor education or similar services after this
             180 days shall be forfeited by Client(s) to attorney as non-refundable.

       (e)   Additional fees may be awarded to attorney for services provided to client in accordance
             with the local rules of the bankruptcy court for the EDNC.

             The fee schedule set forth in paragraph 6 (A) - (T) below reflects the current fees
             allowed for the services described. These fees are adjusted upwards by the Court from
             time to time and any services provided will be billed at the rate in existence at the time
             such services are rendered.

             In accordance with local rule 2016-1 of the Bankruptcy Court for the Eastern District of
             North Carolina, the following are the rules and procedures governing the award of
             attorney’s fees in Chapter 13 cases. Client(s) acknowledges these rules and procedures
             and agrees to the terms thereof.

             (1)     AMOUNT OF STANDARD BASE FEE: The standard base fee in a


                                                 -2-
Case 19-02338-5-DMW   Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09               Page 66 of 76




                  Chapter 13 case is as provided in the statement of approved compensation
                  published annually by the clerk and included in the Administrative Guide to
                  Practice and Procedure. ($5,000.00) Though the standard fee will typically
                  be approved by the court without hearing, the trustee may recommend, in
                  appropriate cases, that a lower fee be allowed. In recommending a
                  standard base fee in converted cases, the trustee shall take into
                  consideration the compensation already received.
            (2)   SERVICES INCLUDED IN THE BASE FEE. The standard fee includes
                  the basic services reasonably necessary to represent the debtor before the
                  bankruptcy court during the first 12 months after filing the case, or
                  confirmation of the case, whichever occurs first.
            (3)   APPLYING FOR A HIGHER BASE FEE. Applications for approval of a
                  base fee higher that the standard base fee must be filed by the debtor’s
                  attorney within 60 days after the conclusion of the creditor’s meeting under
                  § 341 of the Bankruptcy Code.
            (4)   NON-BASE FEE SERVICES DEFINED. The following services are not
                  covered by the standard base fee, and additional compensation for these
                  services may be awarded by the court:
                  (A)     motion for authority to sell real property;
                  (B)     application to incur debt
                  (C)     prosecution or defense of adversary proceedings
                  (D)     motion or adversary proceeding to value collateral and avoid
                          mortgage;
                  (E)     motion to avoid lien;
                  (F)     services other than those included in the base fee as described in
                          subsection(a)(2); and
                  (G)     any other service that, in the discretion of the court, reasonably
                          warrants additional compensation.
            (5)   APPROVAL OF NON-BASE FEES. Except as specified in subsection (6),
                  applications for fees for any non-base fee services provided to a chapter 13
                  debtor must be approved by the court. Notice of each application for fees
                  and expenses in any amount under $1,000 must be sent to each debtor, the
                  trustee, and the bankruptcy administrator. Notice of each application for
                  fees and expenses of $1,000 and above must be given to all parties in
                  interest.
            (6)   PRESUMPTIVE NON-BASE FEES/APPROVAL/NOTICE. The list of
                  presumptively reasonable non-base fee services are contained in the
                  statement of approved compensation published by the clerk and included in
                  the Administrative Guide to Practice and Procedure. Applications for the
                  presumptive non-base fee must be filed with a notice verifying completion
                  of the service and a certificate of service evidencing service of the notice on
                  each debtor and the trustee. After notice pursuant to subsection (5) above,
                  the applications for presumptive non-base fees will be deemed approved by
                  the court but is subject to modification of the court upon a timely objection.
                  Alternatively, the debtor’s attorney may apply to the court for approval of
                  non-base fees on a “time and expense” basis pursuant to Rule 2016 of the
                  Federal Rules of Bankruptcy Procedure and 11 U.S.C. § 330. Presumptive


                                            -3-
Case 19-02338-5-DMW   Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09               Page 67 of 76




                  Non-base Fees effective September 1, 2012 and modified effective December
                  4, 2015 as outlined in the Administrative Guide are listed below:

                  (A) Motion to use interrogatories, and interrogatories         $150.00
                  (B) Motion for turnover                                        $400.00
                  (C) Motion to avoid lien                                       $450.00
                  (D) Motion to modify plan post-confirmation                    $450.00
                  (E) Motion to substitute collateral                            $400.00
                  (F) Motion for authority to sell property                      $450.00
                  (G) Application to incur debt                                  $200.00
                  (H) Defense of motion for relief from stay and/or
                          co-debtor stay                                         $500.00
                  (I) Handling of an insurance inquiry received more
                          than twelve (12) months after the Chapter
                          13 case is filed                                       $100.00
                  (J) Motion to set aside dismissal                              $350.00
                  (K) Defense of motion to dismiss                               $250.00
                  (L) Motion for hardship discharge                              $500.00
                  (M) Objection to claims                                        $150.00
                  (N) Notice to abandon property                                 $150.00
                  (O) Motion to Value Collateral and Avoid Mortgage              $500.00
                  (P) Filing of proof of claim                                   $150.00
                  (Q) Motion to Deem Mortgage Current (to be paid
                          directly by the debtor)                                $350.00
                  (R) Amendment to schedules or statement of
                          Financial Affairs                                      $100.00
                  (S) Objection to Confirmation                                  $350.00
                  (T) Motion to Surrender                                        $150.00

                  COSTS APPLIED TO ALL: When the costs for copying and postage
                  exceed $25.00, the actual amount, plus the presumptive fee, shall be
                  reimbursed to counsel.

            (7)   DISCLOSURE OF FEE PROCEDURES. Every attorney for a chapter 13
                  debtor must disclose to the debtor the procedures applicable in this district
                  to awards of attorneys’ fees in chapter 13 cases.
            (8)   INTERIM APPROVAL OF PARTIAL BASE FEE. An attorney fee
                  incurred for services provided to the debtor in connection with the
                  bankruptcy filing prior to the petition date is authorized and shall be
                  considered part of the base fee. Any amount in excess of the base fee
                  collected by the attorney prior to filing the chapter 13 petition must be held
                  in the attorney’s client trust account pending further order of the court or
                  approval of the fees in accordance with this rule.
            (9)   PAYMENT OF ATTORNEY FEES/MODIFICATION OF PLAN. The
                  following will be treated and paid as administrative expenses of the chapter
                  13 case:
                  (A)     the standard base fee, less any partial base fee paid prior to filing
                          the chapter 13 petition; and
                  (B)     any additional amounts awarded in excess of the standard base fee
                          or for non-base fee services.


                                            -4-
Case 19-02338-5-DMW        Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                     Page 68 of 76




               These fees shall be paid by the trustee at the rate set in the Administrative Guide to
               Practice and Procedure unless the court directs otherwise. The trustee may,
               without application to the court, modify the chapter 13 plan to extend the duration
               of the plan and/or increase the monthly amount of the plan payment in order to
               provide the funds necessary to pay attorney fees. The trustee must notify the
               debtor and the debtor’s attorney of the plan modification.

       (f)     Upon the payment of any portion of the up-front attorney fees set forth in 1(b) above, a
               file shall be opened and all fees paid to attorney towards the up-front attorney fees shall
               be deemed non-refundable. In the event that client elects not to file bankruptcy, all
               monies paid will be first applied to the up-front attorney’s fees and non-refundable, then
               to other costs incurred by attorney, then to the cost of credit counseling fees, credit report
               fees, bankruptcy court filing fees or other similar fees/costs and if not expended for such
               purpose shall be refundable to the “Client(s)’ upon request, except as set forth in
               paragraph 1 (d).

       (g)     If additional services, not included in the standard base fee nor included in local rule
               2016-1 of the EDNC Bankruptcy Rules, do become necessary, the “Client(s)” agree(s) to
               pay for these additional services, upon request, in advance, before the services are
               rendered at the hourly rate of $350.00 per hour and $125.00 per hour for paralegal time,
               or a flat fee which payments will be deposited and kept in attorney’s client trust account
               until any necessary court approval is obtained. In the alternative, the attorney may agree
               to provide the service and to apply to the Court to add the fees for said services paid
               through clients Chapter 13 plan, instead of requiring payment directly from client(s).

       (h)     CONTINGENCY FEE ELECTION - In the event the attorney files an action to address
               creditor misconduct, including adversary proceedings or motions for sanctions the
               attorney, in his sole discretion, may elect to provide these services on a “contingency
               fee” basis. Under this election, the client agrees that the attorney shall be compensated
               for performing these services through payment to him of a minimum of 33% of any gross
               recovery obtained on the client’s behalf, subject to Bankruptcy Court approval.

  2.   LEGAL SERVICES PROVIDED:
       (a)  For the fees set forth in 1(a) above, the attorney shall provide basic services reasonably
            necessary to properly prepare the chapter 13 bankruptcy petition and represent the
            “Client(s)” before the bankruptcy court during the first 12 months after filing the petition
            or confirmation of the case, whichever occurs first, however, additional fees may be
            awarded during this 12 months or prior to confirmation in accordance with the Local
            Rule 2016-1(a)4(E) of the bankruptcy court for the Eastern District of North Carolina as
            set forth in 1(e) above. These services include the following:

               1.      Interview with the debtor;
               2.      Analysis and recommendation of appropriate chapter of Bankruptcy;
               3.      Reasonable inquiry into the debtor’s assets, including efforts to confirm or verify
                       ownership through search of a tax office, register of deeds office, other public
                       records search, or document review;
               4.      Obtaining credit report, pay advices (if no wages or self-employed during the
                       applicable period, an appropriate affidavit), and tax returns;


                                                   -5-
Case 19-02338-5-DMW        Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                   Page 69 of 76



               5.      Preparation of all documents required under §521 of the Bankruptcy Code,
                       including, but not limited to, the schedules, Statement of Financial Affairs for
                       Individuals Filing for Bankruptcy, Forms 122C-1 and 122C-2 (if applicable), and
                       chapter 13 plan;
               6.      Representation at the creditors’ meeting under §341 of the Bankruptcy Code;
               7.      Preparation of any amendment to schedules or plan modifications prior to
                       confirmation;
               8.      Attendance at plan confirmation hearings;
               9.      Preparation of motion to extend or impose automatic stay for repeat filers, if
                       appropriate;
               10.     Exemption planning;
               11.     Communication with client, creditors, court, Bankruptcy Administrator, and
                       Trustee for proper administration of the case;
               12.     Review of documents relevant to the case for it’s proper administration; and,
               13.     Maintaining custody and control of case file.

       (b)     However, in the event some unusual or unexpected event or action occurs that requires
               more time, expense, and labor for any of the above, the attorney has the right to seek an
               award of fees through the court for such time, expense and labor.

  3.   LEGAL SERVICES NOT PROVIDED:
       (a)  Conversion to Chapter 7 (if the Chapter 13 case is converted to Chapter 7, the debtor will
            pay an additional fee set by attorney);
       (b)  Representation in any action objecting to discharge in bankruptcy or discharge of a
            particular debt;
       (c)  Representation in any Adversary Proceeding filed by the Trustee or creditor or
            Bankruptcy Administrator;
       (d)  Post-discharge actions;
       (e)  Representation before any tax authority;
       (f)  The cost of long distance telephone calls and the cost of delivery (other than postage) as
            permitted by the Local Rules;
       (g)  Services initiated to resolve issues concerning concealment of debts or assets or
            misrepresentation of facts;
       (h)  Non-appearances at court or the first meeting of creditors;
       (i)  Negotiating or arranging for the retention, redemption. or post discharge release of
            collateral; and,
       (j)  Actions related to incorrect credit reporting.
       (k)  Searching title or lien records;
       (l)  Services initiated to resolve issues concerning concealment of debts or assets or
            misrepresentation of facts, valuation of property, objection to exemptions, violation of or
            relief from the automatic stay, dismissal of the case, purchase or sale of property and
            incurrence of additional debt;
       (m)  Representation in any state court proceeding;
       (n)  Representation in any federal court proceeding not including bankruptcy
       (o)  Representation in loan modifications;
       (p)  Representation in settlement of debts



                                                  -6-
Case 19-02338-5-DMW        Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                 Page 70 of 76




  4.   CLIENT(S) OBLIGATIONS:
       (a)  To pay the fees set out above;
       (b)  To make all payments required by the Client(s) Chapter 13 plan to the Chapter 13
            Trustee and pay all outside creditor payments pursuant to “Client(s)” Chapter 13 plan;
       (c)  To provide accurately, completely and honestly all the information necessary to properly
            analyze the client(s) financial situation and prepare the chapter 13 bankruptcy petition,
            schedules, statement of financial affairs, supplemental local forms, chapter 13 plan,
            mailing matrix and other documents as required;
       (d)  To thoroughly review and sign the bankruptcy petition, schedules, statement of financial
            affairs, supplemental local forms, chapter 13 plan, mailing matrix and other documents
            as required and advise attorney of any inaccuracies or changes needed;
       (e)  To keep the attorney advised at all times of all the client(s) current contact information,
            including but not limited to, mailing addresses, physical address, email address, work
            phone number, home phone number, cell number and any other means of contact;
       (f)  To attend the section 341 meeting of creditors and any other court hearings set in
            “Client(s)” case and to arrive in a timely manner dressed appropriate for a court
            proceeding;
       (g)  To provide any information requested by the Chapter 13 Trustee, Court, Bankruptcy
            Administrator, Attorney for “Client(s)”, any member of Attorney’s staff and any other
            party in the case, unless the Court rules the “Client(s)” is/are not required to provide the
            information;
       (h)  To respond immediately to any phone call, correspondence and requests by the Attorney
            or staff of Attorney;
       (i)  Comply with the obligations placed upon the “Client(s)’ by Local Rule 4002-1(g), a copy
            of which is attached hereto;
       (j)  To do everything asked of “Client(s)’ by attorney, Trustee, Court and Bankruptcy
            Administrator for proper administration of “Client(s)” case;
       (k)  Not to give out attorney’s name, telephone number or address prior to the filing date of
            clients’ case, unless clients have paid attorney at least $200.00 of the attorney fees due;
            and,
       (l)  To promptly provide the Attorney with copies of any judgments, summons, writs of
            execution, foreclosure notices and all other documentation or legal process (law suits or
            other proceedings) for matters in which the Client is a party.

  5.   POWER OF ATTORNEY REGARDING PAYMENTS MADE BY “CLIENT(S)”
       (a) Pursuant to Local Rule 3070-1(a) of Local Rules of the EDNC Bankruptcy Court, upon
           conversion or dismissal of your Chapter 13 case prior to confirmation, and unless the
           Court orders otherwise, the Chapter 13 Trustee shall return to the debtor any payments
           made by the debtor under the proposed plan, less an administrative expense claim under
           11 U.S.C. 503(b). Pursuant to the current practice in the EDNC, if after administrative
           expenses are paid, there is still money remaining, the Chapter 13 Trustee will return the
           payment made by the debtor to the office of the attorney representing debtor that filed
           the case instead of sending the money directly to the debtor.
           THE “CLIENT(S)” HEREBY EXPRESSLY GRANTS ATTORNEY A POWER
           OF ATTORNEY TO NEGOTIATE ANY FUNDS RECEIVED FROM THE
           CHAPTER 13 TRUSTEE’S OFFICE UPON CONVERSION OR DISMISSAL OF
           THE CHAPTER 13 CASE PRIOR TO CONFIRMATION IF THE ATTORNEY


                                                 -7-
Case 19-02338-5-DMW         Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                    Page 71 of 76




                FEES THAT WERE TO BE PAID THROUGH THE CHAPTER 13 PLAN
                PURSUANT TO THIS AGREEMENT ARE STILL DUE AND OWING TO
                ATTORNEY AT THE TIME OF THE CONVERSION OR DISMISSAL.
        (b)     Client understands and agrees that all attorney fees due attorney pursuant to this
                agreement are due to Attorney regardless of whether the case is confirmed or dismissed
                prior to confirmation and “Client(s)” is/are not entitled to any refund of any fees paid to
                Attorney pursuant to this agreement or by Chapter 13 Trustee.

  6.    SECURITY INTEREST AND LIEN ON FUNDS HELD BY TRUSTEE:
             In addition to the above power of attorney granted by Client(s), client(s) hereby grant
             attorney a security interest and lien on any of the client(s)’ funds held by the Chapter 13
             Trustee to secure the unpaid portion of any attorney fees due to attorney pursuant to the
             terms of this agreement.

  7.    NO PROMISES OF OUTCOME, FUTURE CREDIT OR TAX ADVISE:
        (a)  Client acknowledges that neither attorney nor attorney’s staff has made any promises or
             guarantees about the outcome of “Client(s)” case or the “Client(s)” ability to obtain
             future credit.
        (b)  The attorney representation of the “Client(s)” specifically does not include and the
             attorney has not undertaken to give tax advice to the client, and attorney has advised the
             debtor to seek separate counsel or a CPA or tax advisor with regard to any tax advice or
             tax ramifications of the filing of any bankruptcy proceeding.

  8.    WITHDRAWAL FROM REPRESENTATION:
        The attorney reserves the right to withdraw from this matter (i) if the client fails to honor any
        part/portion of this agreement, (ii) for any just reason as permitted or required under the North
        Carolina State Bar’s Rules of Professional Conduct, (iii) as permitted by the rules of courts of the
        State of North Carolina and/or the Bankruptcy Court. Notification of withdrawal shall be made
        in writing to the client. Attorney shall have an automatic right to withdraw from this matter if a
        check delivered by the client to the attorney is returned for insufficient funds.

  9.    RETENTION OF CLIENT(S) RECORDS:
        Attorney shall scan for retention any of the books, papers, and/or records related to the
        representation of the client and return all hard copies to the client, if requested.

        Client acknowledges and agrees that client's file (with the exception of personal belongings and
        original documents such as deeds, wills, contracts, etc.) may be destroyed on or after six (6)
        years from the date client's file is closed. No notice, written or otherwise, shall be provided to
        client of file destruction following this six year period.

  10.   READ CAREFULLY: Client understands that no paralegal, secretary, or other non-lawyer
        working at the offices of Gillespie and Murphy, P.A., has the authority (i) to give legal
        advice, (ii) to recommend that client should or should not file for the protection of
        bankruptcy, (iii) to recommend that client file under one bankruptcy chapter rather than
        another chapter, to the extent that such advice or recommendation would involve the
        exercise of independent legal judgement. Client acknowledges that no one employed by or
        affiliated with the law offices of Gillespie and Murphy, P.A., other than an attorney, has
        given such advice or made any such recommendation to the client.


                                                    -8-
Case 19-02338-5-DMW         Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                  Page 72 of 76




  11.   Caution: Client understands that if client is behind in payments on a car, mobile home, furniture
        loan, lease or other secured debt, the bankruptcy laws do not stop a creditor from repossessing or
        otherwise taking such property until such time as the client’s case gets filed with the Bankruptcy
        Court. Similarly, client understands that foreclosure on a home or a piece of land cannot be
        stopped until the clients case gets filed with the Bankruptcy Court.

  12.   Returned Checks: Client will be charged (i) a processing fee of $25.00 for any check in which
        payment has been refused by the payor bank because of insufficient funds or because the drawer
        did not have an account at that bank and (ii) any service charges imposed on the attorney by a
        bank or depository for processing the dishonored check, pursuant to the provisions of N.C.G.S.
        section 6-21.3 and 25-3-506.

  13.   Payments: All payments must be made in cash, via debit card, certified check, cashiers check, or
        money order unless approved by the attorney handling the case. Any payments made by personal
        check will delay the filing of the related bankruptcy petition for ten (10) business days to allow
        checks to clear the bank.




                                                   -9-
Case 19-02338-5-DMW         Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09               Page 73 of 76




  ************************************************************************************
  Client acknowledges that client has read and understands all the terms of this client authorization
  for legal services/fee contract. Client also acknowledges having received a copy of this document
  which consists of 10 pages.


    S/Edith Greathouse                                                   3/8/2019
  Signature of Client                                                  Date

  _____________________________________
  PRINTED Name of Client




  Signature of Client                                                  Date

  _____________________________________
  PRINTED Name of Client




                                                 -10-
Case 19-02338-5-DMW           Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                          Page 74 of 76



                                                  RULE 4002-1
                                                DEBTOR DUTIES

  (a)   The following shall apply to individual debtors in all cases.
        (1)      FINANCIAL INFORMATION. Every individual debtor shall bring to the
                 meeting of creditors under §341 and make available to the trustee evidence of current income,
                 including copies of all payment advices or other evidence of payment, if any, with all but the last
                 four digits of the debtor’s social security number redacted, received by the debtor from an
                 employer within 60 days before the filing of the petition.
        (2)      TAX RETURN. At the meeting of creditors under §341, the debtor shall provide to the trustee a
                 copy of the debtor’s Federal income tax return for the most recent tax year ending immediately
                 before the commencement of the case and for which a return was filed, including any attachments,
                 or a transcript of the tax return, or provide a written statement that the documentation does not
                 exist.
        (3)      The debtor’s obligation to provide tax returns under Federal Bankruptcy Rules 4002(b)(3) and
                 4002 (b)(4), and Local Bankruptcy Rule 4002-1(a)(2) and (b)(2) is subject to procedures for
                 safeguarding the confidentiality of tax information established by the Director of the
                 Administrative Office of the United States Courts, except that with respect to tax returns provided
                 b the debtor under Local Bankruptcy Rule 4002-1(a)(2) and (b)(2), the trustee and bankruptcy
                 administrator are not subject to the procedures for requesting the obtaining access to tax
                 information established by the Director of the Administrative Office of the United States Courts.

  (g)   CHAPTER 13 - DEBTOR DUTIES. The following shall apply in chapter 13 cases.
        (1)   SCHEDULES AND STATEMENTS REQUIRED. A debtor in a case under chapter 13 shall
              comply with the requirements of Local Bankruptcy Rule 1007-1.
        (2)   PAYMENTS UNDER PLAN. The debtor shall begin making the payments called for in the
              proposed plan on the first day of the first month following the month in which the chapter 13 case
              is filed. The payments shall be made as directed by the standing chapter 13 trustee.
        (3)   DIRECT PAYMENTS TO CREDITORS. If secured claims are to be paid outside the plan, the
              debtor shall continue to make the regular scheduled payments to the secured creditor prior to
              confirmation.
        (4)   DISPOSITION OF PROPERTY. The debtor shall not dispose of any non-exempt property having
              a fair market value of more than $5,000 by sale or otherwise without prior approval of the trustee
              and an order of the court.
        (5)   OBTAINING CREDIT. The debtor shall not purchase additional property or incur additional debt
              of $7,500 or more without prior approval from the court. The debtor must give notice of the
              application to purchase additional property or to incur additional debt to the chapter 13 trustee,
              who must respond within fourteen days of receipt of the notice. If no objection is filed, the court
              may approve the application without a hearing.
        (6)   ADEQUATE PROTECTION. When a case is dismissed prior to confirmation, the court may
              require the debtor to provide adequate protection to one or more secured creditors by directing that
              the chapter 13 trustee make adequate protection payments from funds received under paragraph
              (f)(2) (Payments Under Plan) of this rule.
        (7)   INSURANCE COVERAGE.
              (A)       The debtor shall keep the property of the debtor and the bankruptcy estate insured in a
                        manner and to the extent as may be deemed necessary, with loss payable clauses, in the
                        case of pledged or mortgages property, in favor of the appropriate secured creditors as
                        their interest may appear.
              (B)       The debtor shall ensure that any vehicle, if it is property of the debtor or property of the
                        estate and is required by a security agreement, lease or other similar agreement to be
                        covered by collision insurance, is not driven, unless the vehicle is so covered.


                                                                                     CHAPTER 13 FEE AGRMNT REV. 1. 2018



                                                       -11-
       Case 19-02338-5-DMW                             Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09                     Page 75 of 76
                                                                                                                                      5/22/19 8:46AM




                                                               United States Bankruptcy Court
                                                                     Eastern District of North Carolina
 In re      Edith E Greathouse                                                                            Case No.
                                                                                     Debtor(s)            Chapter    13




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.



 Date: May 10, 2019                                                       /s/ Edith E Greathouse
                                                                          Edith E Greathouse
                                                                          Signature of Debtor




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case 19-02338-5-DMW       Doc 1 Filed 05/22/19 Entered 05/22/19 08:53:09    Page 76 of 76



     }
     b
     k
     1
     {
     C
     r
     e
     d
     i
     t
     o
     A
     s
     M
     a
     x




Advanced MD                             Central Credit Services            Onslow Anesthesia
Attn: Managing Agent                    Attn: Managing Agent               Attn: Managing Agent
10876 S River Front Pkwy Ste 400        9550 Regency Square Blvd Ste 500   P O Box 100801
South Jordan, UT 84095                  Jacksonville, FL 32225             Atlanta, GA 30384-0801


AMCA                                    Community Health Care              Onslow Memorial Hospital
Attn: Managing Agent                    Attn: Managing Agent               Attn: Managing Agent
P O Box 1235                            944 E Cherry St                    PO Box 75107
Elmsford, NY 10523                      Canal Fulton, OH 44614             Charlotte, NC 28275-0107


Applied Business Services               Credit One Bank                    Rosebud Lending LZO
Attention: Managing Agent               Attn: Managing Agent               Attn: Managing Agent
617 Soundside Road                      P O box 98873                      PO Box 1147
Edenton, NC 27932                       Las Vegas, NV 89193                Mission, SD 57555


Atlantic Medical Group                  Dr Leonard's/Carol Wright Gifts    Selene Finance
Attn: Managing Agent                    Attn: Managing Agent               Attn: Managing Agent
4 Josh Ct                               P O Box 7823                       Po Box 422039
Jacksonville, NC 28546                  Edison, NJ 08818                   Houston, TX 77242


Barberton Municipal Court               First Premier Bank                 Spectrum
Attn: Managing Agent                    Attn: Managing Agent               Attn: Managing Agent
576 West Park Ave 205                   Po Box 5524                        3140 W Arrowood Rd
Barberton, OH 44203                     Sioux Falls, SD 57117              Charlotte, NC 28273


Buglisi Eye Care                        Firstpoint Collection Resources    Summa Emergency Associates
Attn: managing Agent                    Attn: Managing Agent               Attn: Managing Agent
1021 Hargett St                         PO Box 26140                       P O Box 1649
Jacksonville, NC 28540                  Greensboro, NC 27402               Akron, OH 44309


Capital One                             GM Conekin OD PA                   Zoca PayDay Loan
Attention: Managing Agent               Attn: Managing Agent               Attn: Managing Agent
PO Box 30285                            200 Doctors Dr Ste K               27565 Research Park Dr
Salt Lake City, UT 84130                Jacksonville, NC 28546             Mission, SD 57555


Carolinaeast Physicians                 Hutchens Law Firm
Attn: Managing Agent                    Attention: Managing Agent
P O box 68                              4317 Ramsey Street
Pollocksville, NC 28573                 Fayetteville, NC 28311


Catherines/Comenity                     James Mitchell
Attn: Managing Agent                    306 Decatur Rd
Po Box 182125                           Jacksonville, NC 28540
Columbus, OH 43218
